Citation Nr: 1730099	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps Reserve and was on active duty from June 1962 to December 1962 and in the United States Army Reserve from August 1974 to October 1994 with periods of active duty, including March 25, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  

The Board remanded this matter in and February 2015, February 2016, and November 2016 for additional development.

The Veteran filed a claim for declaration of status of dependents in January 2017; however, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

On the Veteran's Application for Increased Compensation Based on Unemployability received in December 2005, he contends that his back condition, neck pain, scoliosis, bilateral foot numbness and pain, and bilateral leg numbness and pain prevent him from securing or following a substantially gainful occupation.  He reports that he last worked on June 29, 2001 in law enforcement.  However, he notes in his application that he also worked as a senior fraud and abuse investigator at BlueCross BlueShield of Tennessee until May 8, 2002.  He reports that he has two years of college education and training in law enforcement subjected, military training, and basic computer training.  In a May 2016 statement, the Veteran contends he cannot work in a sedentary capacity because sitting at a desk or other position for eight hours, even with scheduled breaks, will only make his cervical spine worse.  He added that, the pressure on the back and neck in whatever task he would be doing would create further functional discomfort.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: intervertebral disc syndrome with degenerative arthritis of the spine rated 20 percent disabling; radiculopathy of the left upper extremity associated with his cervical spine condition rated 20 percent disabling; radiculopathy of the right upper extremity associated with his cervical spine condition rated 20 percent disabling; sciatica of the right lower extremity associated with intervertebral disc syndrome with degenerative arthritis of the spine rated 20 percent disabling; sciatica of the left lower extremity associated with intervertebral disc syndrome with degenerative arthritis of the spine rated 20 percent disabling; a cervical spine condition, rated 10 percent from June 23, 2005 and 20 percent from March 1, 2016; a disability of the femoral nerve of the left lower extremity associated with intervertebral disc syndrome with degenerative arthritis of the spine rated 20 percent disabling; and a disability of the femoral nerve of the right lower extremity associated with intervertebral disc syndrome with degenerative arthritis of the spine rated 20 percent disabling.  All of the Veteran's service-connected disabilities are related to his motor vehicle accident in service.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

In a September 2005 letter, the Veteran's private certified registered nurse practitioner opines that given his severe pain and nerve damage, he does not feel that the Veteran is able to work at any level.  He notes that even small amounts of activity such as his normal activities of daily living or working around his house cause him severe pain and due to his neuropathy, he has difficulty with ambulating because of impaired proprioception.  He opines that the Veteran is totally and permanently disabled and unable to work at any job or at any type of work which he did prior to his disability.

A September 2005 letter from the State of New Jersey Department of Labor and Workforce Development noted that the Division of Vocational Rehabilitation Serviced deemed the Veteran unable to gain employment in which he might earn wages equal to or exceeding those he received at the time of his injury. 

In an April 2006 statement, the Veteran's wife contends the Veteran can only sit for fifteen minutes, stand for fifteen minutes, and walk 200 yards without using without using his cane or sitting or lying down, he sleeps poorly due to his pain, his right goes numb at night, he gets excruciating pain when he tries to arise from sitting or lying down, he has tenderness of his feet and complains that even putting socks or having bed sheets rub against his feet causes severe pain, and as a result of his severe injuries he has become socially isolated and alienated.

The November 2015 VA neck (cervical spine) examiner determines the Veteran's condition impacts his ability to work as it precludes him from an occupation requiring significant lifting and/or carrying.  However, he opines, relative to the neck condition alone, given appropriate accommodations such as frequent breaks as necessary, he may be reasonably expected to function in a sedentary capacity.  Similarly, in regard to the Veteran's back condition, the November 2015 VA examiner determines it impacts his ability to work as it precludes him from an occupation requiring constant, uninterrupted sitting, prolonged or extensive standing, walking, stairclimbing, squatting, forward bending, or lifting and/or carrying moderately heavy loads.  However, he opines, relative to the back condition alone, given appropriate accommodations such as frequent breaks as necessary, the Veteran may nonetheless be reasonably expected to function otherwise in a sedentary capacity.  The examiner does not consider the combined effects of the Veteran's service-connected disabilities.

The March 2016 VA examiner determines the Veteran's thoracolumbar spine (back) condition impacts his ability to work as he is unable to sit, stand, stoop, or bend for more than 15 minutes without pain.  The examiner determines the Veteran's cervical spine disability does not impact his ability to work.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


